Per Curiam,
' The defendant is a Pennsylvania corporation doing a general machine and repair business, at 22d and Bace streets, Philadelphia, and to enlarge its trade, another corporation was formed under the laws of New Jersey, to conduct a general garage business. The two corporations substantially represented the same parties as stockholders, having the same president and general officers, one bank account, one office, one set of accounts, the same employees, and the business of the two was conducted under the same roof. There was nothing to indicate to persons having relations with either that it had a separate legal identity from the other. The plaintiff delivered to the part of the plant operated by the New Jersey corporation her automobile for storage and repairs. It was subsequently damaged by an employee, and the defendant corporation refused to return it to the owner after proper demand. This action is brought to recover its valúe on the faith of the promise of the president of the two cor*372porations to repair and deliver the car in good condition. The trial was had before a judge without' a jury, who found in favor of tire plaintiff. The principal defense was that the wrong corporation was made the defendant, yet, the record discloses such a complicated business method that even the officers of the two corporations were unable to clearly separate their several accounts, and this plaintiff should not suffer from such a designed confusion. Moreover, there was evidence to warrant the finding that the defendant sent bills for the repairs to her machine to the plaintiff.
The judgment is affirmed.